Case 1:20-cv-01842-JPH-MJD Document 10 Filed 09/15/20 Page 1 of 4 PageID #: 26




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

BRADLEY LEE HINES,                                )
                                                  )
                         Plaintiff,               )
                                                  )
                   v.                             )   No. 1:20-cv-01842-JPH-MJD
                                                  )
2 CONNERSVILLE POLICEMAN,                         )
                                                  )
                         Defendant.               )


                                            ORDER

                    I.        Granting in forma pauperis status

      Mr. Hines’ renewed motion to proceed in forma pauperis, dkt. [9], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr.

Hines to proceed without prepaying the filing fee, he remains liable for the full

fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th

Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a

litigant to proceed ‘without prepayment of fees,’ . . . but not without ever paying

fees.”). No payment is due at this time.

                                      II.     Screening

      A.    Screening standard

      The Court has the inherent authority to screen Mr. Hines' complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a



                                              1
Case 1:20-cv-01842-JPH-MJD Document 10 Filed 09/15/20 Page 2 of 4 PageID #: 27




complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows
            the court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B.    Complaint

      Mr. Hines alleges that two police officers assaulted him in August 2019.

Dkt. 1. After a family dispute, Connersville police arrived at Mr. Hines' house

to arrest him. Id. According to Mr. Hines, they "scooped [him] up[,] . . .

slammed [him] headfirst into the concrete sidewalk[,] . . . broke [his] left eye

socket[,] crushed [his] nose, [and] ripped a muscle in [his] left shoulder. Id. He

now has a chance of blindness in his left eye, his "neck hurts," and he "was

going crippled" until he saw a chiropractor. Id. Mr. Hines seeks $3 million and

termination of the officers involved. Id. at 2.




                                         2
Case 1:20-cv-01842-JPH-MJD Document 10 Filed 09/15/20 Page 3 of 4 PageID #: 28




      C. Analysis

      Liberally construed, Perez, 792 F.3d at 776, Mr. Hines seeks damages

from "2 Connersville Policemen" under 42 U.S.C. § 1983, plausibly alleging

excessive force in violation of the Fourth Amendment. See dkt. 1. However,

Mr. Hines has not named these officers. Id. “[I]t is pointless to include . . .

anonymous defendants in federal court; this type of placeholder does not open

the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997). Without a

defendant, the Court cannot grant relief to Mr. Hines.

      If Mr. Hines learns the names of the unknown defendants, then he must

amend his complaint. For now, the complaint must be DISMISSED for failure

to state a claim upon which relief can be granted unless Mr. Hines files an

amended complaint that remedies this defect.

      Mr. Hines shall have through October 16, 2020 to show cause why

judgment consistent with this entry should not issue. See Thomas v. Butts,

745 F.3d 309, 313 (7th Cir. 2014) (Court must "first fir[e] a warning shot"

before dismissing a complaint). The clerk is directed to include a form civil

rights complaint with Mr. Hines' copy of this order.

SO ORDERED.

Date: 9/15/2020




                                         3
Case 1:20-cv-01842-JPH-MJD Document 10 Filed 09/15/20 Page 4 of 4 PageID #: 29




Distribution:

BRADLEY LEE HINES
611 W. 29th St.
Connersville, IN 47331




                                      4
